Exhibit (32) OAK RIDGE FINANCIAL SERVICES, INC. Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section1350 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Oak Ridge Financial Services, Inc. (the “Company”) certify that the Quarterly Report on Form 10-Q of the Company for the three months ended March 31, 2012 fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 14, 2012 /s/ Ronald O. Black Ronald O. Black Chief Executive Officer Dated: August 14, 2012 /s/ Thomas W. Wayne Thomas W. Wayne Chief Financial Officer * This certification is made solely for purpose of 18 U.S.C. Section1350, subject to the knowledge standard contained therein, and not for any other purpose.
